131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mary Anne POORES, Appellant,v.Robert RUBIN, in his capacity as Secretary of the Treasuryfor the United States of America, Appellee.
No. 97-2415WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 5, 1997Filed:  Nov. 26, 1997

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Mary Anne Poores appeals the district court's order dismissing Poores's employment discrimination action on res judicata grounds.  Having reviewed the record, we conclude the district court's ruling was clearly correct.  Contrary to Poores's view, the dismissal of Poores's earlier action for failure to comply with the district court's scheduling order was a disposition on the merits, the district court correctly dismissed the same claims that Poores presented in her earlier action, and res judicata also bars Poores's newly asserted claims because these claims could have been litigated in her earlier action.  We thus affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.